     Case: 1:19-cv-07555 Document #: 46 Filed: 03/01/20 Page 1 of 2 PageID #:471




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Mori Lee, LLC                                 )
                                              )
v.                                            )       Case No. 1:19-cv-7555
                                              )
THE PARTNERSHIPS and                          )       Judge: Matthew F. Kennelly
UNINCORPORATED ASSOCIATIONS                   )
IDENTIFIED ON SCHEDULE “A,”                   )       Magistrate: Young B. Kim
                                              )
                                              )




                                       Voluntary Dismissal

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the undersigned

counsel for plaintiff hereby notify this Court that the plaintiff, Mori Lee, LLC, voluntarily

dismiss any and all claims against defendants without prejudice:

 Doe               Store Name                     Store ID
 445               guangzhou ableway              5397f6e87179513e240ddd14
                   co.,ltd
 486               leaderstore                    56821d325dc51726c49b065e
 108               FashionStyleStore2018          5a981f7315511a31f7d11cd2
 327               beautyart                      549d0e50b9b7e7182c48efe6

Dated: February 29, 2020
                                              Respectfully submitted,


                                              By:        s/David Gulbransen/
                                                      David Gulbransen
                                                      Attorney of Record

                                                      David Gulbransen (#6296646)
                                                      Law Office of David Gulbransen
                                                      805 Lake Street, Suite 172
                                                      Oak Park, IL 60302
                                                      (312) 361-0825 p.
Case: 1:19-cv-07555 Document #: 46 Filed: 03/01/20 Page 2 of 2 PageID #:472




                                        (312) 873-4377 f.
                                        david@gulbransenlaw.com




                                    2
